Citation Nr: 1710551	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for neuropathic pain and neuralgia due to a right thoracotomy.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to February 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans' Law Judge at a June 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's right-sided chest pain and neuralgia are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical facility that performed his October 2006 thoracotomy and his condition is not an event not reasonably foreseeable by a reasonable healthcare provider.

2.  The Veteran does not have any service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for neuropathic pain and neuralgia due to a right thoracotomy have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation Under 38 U.S.C. § 1151

The issue before the Board is whether the Veteran's right-sided chest pain and neuralgia are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA surgical team performing an October 2006 thoracotomy and whether the development of this additional disability was the result of an event that was reasonably foreseeable.

In October 2006, the Veteran underwent a bronchoscopy, right thoracotomy, empyectomy and decortication, and bronchoalveolar lavage to treat an epyema and pneumonia of three months duration at the Birmingham VA Medical Center.  Post-surgery, the Veteran complained of severe pain and neuralgia in the right chest area where the thoracotomy was performed.  During a VA examination in February 2009, he was diagnosed with moderately severe neuropathic pain, right chest, residuals of thoracotomy.  He is seeking compensation for this disability, alleging that it is the result of VA's negligence in performing the thoracotomy.  

Under 38 U.S.C.A. § 1151 (West 2014), disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a) (2016).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361 (d)(2).

As the Board previously noted, in October 2006, the Veteran underwent a bronchoscopy, right thoracotomy, empyectomy and decortication, and bronchoalveolar lavage to treat an epyema and pneumonia of three months duration at the Birmingham VA Medical Center.  Prior to that surgery, the Veteran was informed of the possible risks of these procedures, including damage to the nerves in the chest and chronic pain requiring long-term treatment.  An informed consent form affirming that he has been informed of the possible risks and benefits of the procedures in question was signed by the Veteran on October 13, 2006 and is of record.  Since his surgery, the Veteran has complained of severe pain and neuralgia in the right chest area where the thoracotomy was performed.  He has argued that this nerve damage is either the result of negligence by VA or the result of an unforeseeable event.  

There is no evidence that the Veteran's right chest pain and neuralgia were present prior to his surgery and a February 2009 VA examiner has attributed the Veteran's symptoms to surgical residuals.  Accordingly, the Board finds that the record has clearly established that the Veteran has an additional disability as a result of the October 2006 thoracotomy.  At issue is whether this additional disability is the result of some negligence by VA treatment providers or an event not reasonably foreseeable.  

In October 2016, Dr. B.D., a cardiothoracic surgeon, addressed the Veteran's contentions in a comprehensive independent medical opinion.  He concluded that the Veteran's neuralgia and chest pain are not the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of the Veteran's VA practitioners.  Dr. B.D. explained that "[t]he therapeutic approach that the VA practitioners followed in the management of the Veteran is appropriate and follows established clinical principles."  He noted that VA practitioners properly diagnosed the Veteran's medical condition, determined the appropriate medical treatment, and performed all procedures in a competent manner.  He acknowledged that it is unfortunate that the Veteran developed chest pain and neuralgia following his surgery, but explained that this is a known, albeit uncommon, complication of any surgical procedure where there may be damage to the cutaneous nerves and is not the result of any negligence or poor surgical technique.  He stated that the Veteran's VA practitioners could neither have predicted nor prevented his current neuralgia.  

Dr. B.D. also concluded that it is less likely than not the Veteran's neuralgia is the result of an event not reasonably foreseeable by a reasonable healthcare provider.  He explained that while the Veteran's treatment providers could not have predicted or prevented the Veteran's current nerve disability, this condition is a known surgical complication.

The Board notes that the Veteran has argued that because Dr. B.D. has stated that the Veteran's treatment providers could not have predicted that he would develop neuralgia, his disability was unforeseeable and thus should be subject to compensation under 38 U.S.C. § 1151.  However, this argument misinterprets the meaning of the statute.  In determining whether an event was reasonably foreseeable, the question is whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  However, VA treatment providers are not expected to be able to successfully predict which patients will experience side effects or complications from medical procedures before those procedures are actually performed, something that is surely impossible.  Instead, they must inform their patients of the risks and benefits of a proposed treatment so that the patient can make an informed decision about whether the risks of a particular treatment outweigh its likely benefits.  

Here, in a consent form signed on October 13, 2006, the Veteran was informed of the risks of a thoracotomy, including the risks of nerve damage and chronic long-term pain and he elected to proceed with the surgery despite knowing these risks.  There is no evidence that he was not competent to make such a decision.  

The Board is sympathetic to the fact that the Veteran is suffering from a painful disability and recognizes that he is angry and disappointed that his thoracotomy caused these painful complications.  However, it is important for the Veteran to understand that compensation benefits under 38 U.S.C.A. § 1151 are not granted simply because care provided by VA does not succeed or results in side effects or complications.  In addition to showing that VA treatment resulted in an additional disability, the Veteran must show that this disability was the result of negligent treatment or diagnosis by a VA practitioner, the treatment in question was performed without his informed consent, or that he suffered a complication that is so rare or unusual that its occurrence would not be anticipated by a reasonable healthcare provider.  Here, the Veteran has not demonstrated, and the evidence does not otherwise show, that any of these situations apply.

An independent medical review determined that VA properly diagnosed the Veteran's medical condition and prescribed treatment that is consistent with best clinical practices.  Furthermore, the reviewer, Dr. B.D., found no evidence of negligence, carelessness, or lack of proper skill on the part of the Veteran's VA treatment providers, describing their treatment as "meticulous" and "professional."  He concluded that the Veteran's chest pain and neuralgia were not the result of poor surgical skill or other negligence.  Significantly, the Veteran has not presented any medical evidence that contradicts Dr. B.D.'s conclusions.  

Finally, since the Veteran was explicitly cautioned that nerve damage and chronic pain are known risks of a thoracotomy as part of his informed consent discussion and Dr. B.D. has stated that neuralgia is a known surgical complication, the Board finds that the Veteran's nerve damage cannot be considered an "event" that was not reasonably foreseeable by a reasonable healthcare provider.  

While the Veteran has insisted that his current disability must be due to some fault on the part of VA, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has chest pain and neuralgia due to some fault part on the part of VA or an event not reasonably foreseeable is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather questions concerning best clinical practices and the side effects and complications of medical procedures are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion concerning his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to compensation under 38 U.S.C. § 1151 for chest pain and neuralgia secondary to the Veteran's October 2006 thoracotomy must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).



TDIU

The Veteran is also seeking entitlement to TDIU.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Veteran has no service connected disabilities.  Accordingly entitlement to TDIU must be denied.  






The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and medical opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for neuropathic pain and neuralgia due to a right thoracotomy is denied.

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


